Citation Nr: 0506057	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-00 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

With respect to the claim for a left knee disorder, the RO 
determined that the evidence received in support of the 
veteran's current claim was new and material and adjudicated 
the veteran's claim for service connection for a left knee 
disorder on a de novo basis.  Despite the determination 
reached by the RO, the Board must first determine whether new 
and material evidence has been submitted in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996), and VAOPGCPREC 05-92.  Because service 
connection for a left knee disorder was denied in an 
unappealed 1982 rating decision, the Board must consider as a 
threshold matter the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim.

With respect to the claim for PTSD, the Board notes that the 
RO granted entitlement to service connection for PTSD and 
assigned a 50 percent evaluation.  The veteran now disagrees 
with the disability rating.

However, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  As the statement of the 
case and supplemental statement of the case have indicated 
that all pertinent evidence has been considered, and the RO 
has determined that a 50 percent rating is to be assigned for 
the entire period at issue, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder 
by decision dated in July 1982.  He was notified but did not 
appeal that decision.  

2.  The RO's July 1982 decision represents the last final 
disallowance of entitlement to service connection for a left 
knee disorder on any basis.  

3.  The evidence submitted in support of the veteran's 
current claim bears directly and substantively on the matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of his claim.

4.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic left knee disorder.

5.  Several years after military discharge, the veteran 
sustained a catastrophic work-related injury to the right 
leg, which ultimately required an above-the-knee amputation 
of the right leg.

6.  Post-service medical evidence is negative for a left knee 
disorder for many years after service separation.

7.  The weight of medical evidence establishes that there is 
no medical nexus between the veteran's military service and 
any current left knee disorder.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's July 1982 
decision denying the claim of entitlement to service 
connection for a left knee disorder is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7103 (West 2002); 38 C.F.R. § 3.156 (2004); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

2.  A left knee disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen his claim for service 
connection for a left knee disorder, and that this evidence 
is sufficient to establish service connection.  After a 
review of the evidence, the Board finds that the evidence is 
new and material and the claim is granted to that extent.  
However, after considering all the evidence of record, the 
Board finds that the claim must be denied on the merits.   

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  However, when an appellant seeks to reopen a claim 
based on new evidence, the Board must first determine whether 
new and material evidence has been submitted.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

In 1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence was "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

VA regulations were recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  This provision became effective in 
August 2001.  As the veteran filed his claim in December 
2000, the amended provisions are not applicable in this case.

After a review of the evidence, the Board concurs with the RO 
that the claim should be reopened.  Significantly, in support 
of his most recent claim, the veteran submitted a statement 
dated in November 2000 from his long-time private physician 
that his left knee problems were related to military service.  
The Board finds that this new supporting evidence that the 
veteran's left knee disorder is related to active duty should 
be considered.

As noted above, the RO had also held that the veteran had 
submitted new and material evidence and the RO readjudicated 
his claim on a de novo basis.  Accordingly, the veteran has 
been given adequate notice of the evidence needed to 
substantiate his claim.  Thus, the Board finds that the 
veteran will not be prejudiced by the Board's consideration 
of his claim on a de novo basis without first referring this 
matter to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning first to the service medical records, the Board notes 
that there are no complaints of, treatment for, or diagnosis 
of a chronic left knee disorder noted.  The service 
separation examination reflects a normal clinical evaluation 
of the veteran's lower extremities.  

A review of the post-service medical evidence shows that the 
veteran sustained a major work-related injury to his right 
leg in 1975, resulting in an above-the-knee amputation of the 
right leg.  Although there were no specific findings made at 
that time with respect to the left knee, it was noted that he 
was in good health up until the time of the right leg injury.  
This tends to suggest to the Board that he had no left knee 
symptomatology at that time.  

In October 1975, the veteran filed a claim for a shrapnel 
wound to the left leg.  While the claim was initially denied, 
a subsequent VA examination dated in June 1982 revealed a 
small scar on the left mid-tibia.  In light of the veteran's 
award of a Purple Heart, the RO granted the claim for 
residuals of shrapnel wound to the left leg by rating 
decision dated in 1982.  Although the examiner diagnosed 
arthritis of the left knee, a June 1982 X-ray showed a normal 
left knee joint.

In a May 1989 statement, the veteran's private physician 
indicated that the veteran had been using a prosthesis on his 
right leg but was beginning to have "problems with his left 
knee as he uses it more due to the prosthesis he has on his 
right leg."  The Board finds that this evidence tends to 
weight against the veteran's assertion of a medical nexus 
between military service and his left knee complaints as it 
suggests that his left knee problems were related to his 
right leg prosthesis, which was the result of a work-related 
injury, rather than military duty.  

Next, in an October 1989 VA examination, mild arthritis of 
the left knee was diagnosed; however, the examiner noted that 
the veteran had a history of shell fragment wound to the left 
infrapatellar region while in military service "without 
apparent involvement of the left knee joint."  This tends to 
weigh against the veteran's assertion that his left knee 
symptomatology was related to military service as there was 
no involvement of the knee joint.  In addition, the examiner 
noted that the veteran reported that he had injured his left 
knee in 1986 with torn cartilage and torn ligaments, which 
required a meniscectomy probably through arthroscopic 
surgery.

In an April 1997 VA joints examination, the veteran stated 
that he injured his left knee in 1986 but did not relate any 
left knee symptomatology to active duty.  After a physical 
examination, the final diagnoses included status/post 
arthroscopic surgery to the left knee and degenerative joint 
disease of the left knee.  Since this examination did not 
contain any reference to military service, the Board finds 
that it neither supports or weighs against the veteran's 
claim.  If any inference can be gained from this examination, 
it was that the veteran's left knee disorder was related to a 
1986 post-service injury, which does not support his claim of 
a medical nexus with military service.

On the other hand, in an April 1997 VA general medical 
examination, the veteran reported that he jumped from a truck 
when he was hit with shrapnel and injured his left knee.  He 
related that he was treated in a Med-Vac Clinic for several 
days and returned to active duty.  For the first time, he 
indicated that he sustained a serious injury to his right leg 
in 1975 because he was unable to get out of the way of a 
falling tree due to his left knee disorder.  After an 
examination, the final diagnoses included service-connected 
shrapnel injury to the left lower extremity.  There was no 
mention made of a left knee disorder, but the reader was 
referred to the VA joints examination (referenced above).

The evidence most tending to support the veteran's claim as 
to a medical nexus between his left knee disorder and 
military service is a November 2000 statement from his long-
time private physician.  The physician noted that:

[the veteran] has been under my care for 
at least 25 years.  [His] medical history 
goes back to Vietnam when he suffered 
shrapnel wounds to his left knee.  He had 
to have surgery and had some metal 
removed from his left knee.  He has had 
progressive problems with his left knee 
since that time.  As he gets older, it 
causes him pain with difficulty in 
walking.  Also contributing to this is 
the fact that he had his right leg 
amputated after a logging accident, and 
this has caused his knee to even bother 
him more.

***

. . . I feel the problems . . . his left 
knee are directly related throughout the 
time he spent in Vietnam.

After carefully consideration, the Board tends to place less 
probative value on the private physician's statement.  First, 
it appears that he made a contradictory statement in May 1989 
(discussed above) when he suggested that the veteran's left 
knee problems were a result of overuse due to the right leg 
amputation.  As the May 1989 statement was made well before 
the veteran filed the current claim, the Board finds that it 
tends to diminish the probative weight of the subsequent 
November 2000 statement.

In addition, the statement does not appear to be factually 
accurate as to the veteran's in-service shrapnel injuries.  
The evidence indicates that the veteran sustained shrapnel 
wounds below the knee, as the residual scarring is located in 
the mid-tibial area (as noted in the June 1982 examination 
referenced above).  Therefore, the evidence does not support 
a finding that the veteran sustained a shrapnel injury 
directly to the left knee as suggested by the private 
physician's November 2000 statement.

Moreover, the veteran had not, up to this point, alleged that 
his left knee disorder was the result of a shrapnel injury, 
rather he maintained that he injured his left knee when he 
jumped from a truck.  Therefore, the physician's statement 
that the veteran's left knee disorder was related to a 
shrapnel injury was not consistent with the veteran's claim 
at that time.  

Next, while the Board gives significant deference to the 
private physician's long-term treatment of the veteran, it 
does not appear that he had the claims file for review prior 
to rendering his medical opinion.  Given his treatment of the 
veteran over the years, the Board accepts that he is more 
versed in the veteran's post-service medical treatment; 
however, his assertions as to the in-service injuries appear 
to be based only on the medical history as provided by the 
veteran.  For these reasons, the Board tends to place less 
probative value on the private physician's November 2000 
statement.

On the other hand, the Board tends to place greater probative 
value on a February 2001 VA joints examination specifically 
undertaken to address the issue on appeal.  First, the 
examiner noted that he undertook "an in-depth review of the 
C file."  Further, for the first time, the veteran indicated 
that his left knee disorder was the result of a shrapnel 
injury.  When questioned about previous reports that he 
injured his left knee in service, he "faintly remembered 
something like an injury" but could offer no other 
information.  

The examiner also noted that the veteran was very vague about 
the pain he reportedly had experienced continuously since his 
shrapnel injury.  The examiner also noted that he was unable 
to get a detailed history from the veteran regarding his left 
knee condition and had the feeling that the veteran felt it 
was better to be vague than to be very specific.  

The veteran also related that some shell fragments had been 
removed from his left lower leg but that the ones in the left 
knee had been left intact.  However, the examiner noted that 
a 1997 X-ray failed to reveal any shrapnel fragments in the 
left knee.  The veteran was unable to provide any information 
on the 1986 left knee injury.

After a physical examination, the examiner diagnosed 
degenerative joint disease of the left knee, probable status 
post meniscectomy of the left knee, and above knee amputation 
right leg.  Thereafter, the examiner remarked:

After review of the C file, I have to 
come to this conclusion.  The veteran had 
no clinically significant shrapnel 
fragment wound to the left knee.  The 
[veteran] states that he had a few 
shrapnel fragments that came out of the 
left knee on its own, which makes me feel 
that they are likely to be in the soft 
tissue and worked their way out.  
However, no significant scar is seen due 
to this.

***

I am of the opinion that [the veteran's] 
disability to work is due to his right 
leg condition and the arthritis in the 
left knee is not service-connected.  I am 
of the opinion that the arthritis in the 
left knee is likely to be due to his 
right leg condition and also due to the 
injury to the left knee in the accident 
in 1986, about which the [veteran] claims 
he had no recollection of at this time, 
but accepted that there was an injury to 
the left knee in 1986.

***

To put it briefly, [the veteran's] left 
knee is not service connected and a 
detailed review of the C file does not 
support any service connection for the 
left knee condition.  In spite of 
accepting that he had shrapnel fragment 
wound to the left knee area, I am of the 
strong opinion that the left knee 
condition is not service connected and is 
secondary to the non-service connected 
injury in 1986, and also the right leg 
condition.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

In sum, the Board is inclined to place greater probative 
weight on the most recent VA examination as it is consistent 
with the other medical evidence associated with the claims 
file.  The Board has weighed the November 2000 private 
medical statement but finds that it is not consistent with 
the weight of medical evidence, including the private 
physician's own previous statement.  Therefore, the 
preponderance of medical evidence fails to establish a nexus 
between military service and his current complaints and the 
Board finds that the claim must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in February 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in February 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and a supplemental statement of the case was provided to the 
veteran in August 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The February 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the August 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
February 2003 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained, including VA and private treatment records.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained in February 2001.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left knee 
disorder is reopened and the appeal is granted to this 
extent. 

The claim for entitlement to service connection for a left 
knee disorder is denied on the merits.


REMAND

With respect to the remaining claim of an increased rating 
for PTSD, the Board finds that a remand is needed.  First, in 
a January 2004 informal brief presentation, it was asserted 
that the veteran's PTSD has gotten progressively worse since 
his last VA examination in 2001.  Next, in July 2003, his 
representative maintained that the veteran's PTSD 
symptomatology had significantly interfered with his daily 
life.  Further, it appears that the veteran has received on-
going VA medical treatment for PTSD but there have been no 
outpatient treatment records associated with the claims file 
since early 2002.

Given the veteran's assertions that his PTSD disability has 
increased in severity since his last examination, that there 
are apparently VA records not associated with the claims 
file, and that it has been a number of years since his last 
examination, the Board finds that a remanded is needed.  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center in Alexandria, 
Louisiana, for the period from March 2002 
to the present. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a clinical history 
from the veteran.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  
The examiner should complete the 
appropriate examination worksheet for 
PTSD.


3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


